Citation Nr: 0105813	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-23 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,430, to include the 
issue of the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1975 and from May 1984 to May 1988.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1999 decision by the Committee on Waivers and 
Compromises (Committee) of the Winston-Salem, North Carolina 
RO, which denied the veteran's request for waiver of recovery 
of an overpayment of compensation benefits.


REMAND

The evidence of record shows that the veteran was in receipt 
of service-connected disability compensation, with additional 
allowances for his wife, stepchild and two children.  The 
overpayment was created by a March 1998 RO letter that 
retroactively reduced the veteran's service-connected 
disability compensation, effective August 1, 1995.  According 
to the Committee decision, the reduction in compensation was 
ordered after the RO learned in 1998 that the veteran had 
divorced his wife, for whom he had been receiving 
compensation as his dependent, in July 1995.  Subsequently, 
the veteran remarried, divorced, and remarried again.

The veteran contends, in essence, that the creation of the 
debt at issue was the result of VA administrative error.  
Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).  The veteran asserts 
that he had informed the RO of all his marriages and divorces 
in a timely manner.  The Board notes that the RO has not yet 
addressed the issue of administrative error.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has concluded that it is improper to adjudicate 
an application for waiver without first determining the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Although this holding pertained to an 
overpayment under the loan guaranty program, the Board finds 
this sufficiently persuasive to warrant further adjudicative 
action.

Furthermore, in denying the veteran's request for waiver of 
recovery of the debt in June 1999, the Committee found that 
failing to report dependency changes in a timely manner 
constituted bad faith.  Additionally, in the statement of the 
case that was issued in November 1999, the RO indicated in 
its reasons for decision that "[i]t would not be against 
equity and good conscience to require repayment of this debt.  
To grant the veteran's request . . . would only result in an 
unfair gain to him."  The RO further noted that "the 
veteran's failure to keep the VA apprised of the changes in 
the status of his dependents over the years shows bad faith 
on his part."

The Court has held that the Board must make a determination 
as to the adequacy of the record.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board finds that the RO must 
clarify under what basis the veteran's request for waiver was 
denied, that is, either under the equity and good conscience 
standard which contemplates several elements to include 
fault, and unjust enrichment, or under one of the elements 
(fraud, misrepresentation, or bad faith) which automatically 
precludes the granting of waiver.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 1998.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
1998.

In light of the above, this matter is remanded to the RO for 
the following action:

1.  The RO should take the appropriate 
steps to verify the dates of the 
veteran's marriages and divorces for the 
period of the overpayment at issue.  The 
documentation verifying these dates 
should be associated with the veteran's 
claims file.

2.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.

3.  Thereafter, the RO should prepare an 
audit, setting forth the period of the 
overpayment at issue, and the amounts due 
and paid to the veteran.  Once compiled, 
the audit report must be associated with 
the claims file, and a copy must be sent 
to the veteran.

4.  Thereafter, the RO should formally 
adjudicate the issue of whether the 
overpayment charged to the veteran was 
properly created, to include a 
determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. § 
3.500(b)(2).  

5.  Following completion of the 
foregoing, and if otherwise in order, the 
issue of entitlement to waiver of 
recovery of an overpayment should be 
reviewed by the RO for the purpose of 
specifying the reason for the adverse 
decision.  Specifically, it should be 
stated for the record whether the basis 
for the denial was a finding of fraud, 
misrepresentation or bad faith or whether 
the denial was based on the equity and 
good conscience standard.  A supplemental 
statement of the case (SSOC), that 
accurately reflects the reasons for the 
decision and contains a recitation of the 
applicable laws and regulations should 
then be provided to the veteran and his 
representative.  The SSOC should provide 
the pertinent laws and regulations, to 
include 38 U.S.C.A. §§ 5112, 5302 (West 
1991) and 38 C.F.R. §§ 1.963, 1.965, 
3.500(b)(2) (2000).  The veteran should 
be given the opportunity to respond to 
the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




